ORDER
PER CURIAM
Jerry Beck appeals the denial of his motion for post-conviction relief following an evidentiary hearing. Beck alleges three claims of ineffective assistance of counsel: 1) trial counsel failed to object and request a mistrial during the State’s opening statement and during trial when the State presented inadmissible evidence of uncharged misconduct; 2) appellate counsel failed to assert on direct appeal that the trial court erred in admitting inadmissible and prejudicial prior bad act evidence; and 3) appellate counsel failed to raise on direct appeal the trial court’s error in overruling Beck’s motion to suppress and admitting statements made by him to the police that were unconstitutionally obtained. Finding no clear error, we affirm.
An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).